Order entered May 1, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01052-CR

                            RONALD TERRELL FLOYD, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-11185-M

                                              ORDER
       The Court REINSTATES the appeal.

       On March 17, 2014, we ordered the trial court to make findings regarding why the clerk’s

and reporter’s records had not been filed. We received the clerk’s record on April 30, 2014. We

ADOPT the findings that: (1) appellant desires to pursue the appeal; (2) appellant is indigent

and represented by court-appointed counsel George Conkey; (3) Mr. Conkey timely requested

preparation of the reporter’s record; (4) Belinda Baraka is the court reporter who recorded the

proceedings; and (5) Ms. Baraka explained the delay in filing the reporter’s record was her

workload. Because the Court has not yet received the reporter’s record, we DO NOT ADOPT

the finding that it will be filed by April 21, 2014.
           We ORDER Belinda Baraka, official court reporter of the 194th Judicial District Court,

to file the complete reporter’s record, including exhibits, within FIFTEEN DAYS of the date of

this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court, and to counsel for all

parties.

                                                      /s/    DAVID EVANS
                                                             JUSTICE